     Case: 4:19-mj-06244-PLC Doc. #: 1 Filed: 08/14/19 Page: 1 of 4 PageID #: 1


                                                                                           FILED
                              UNITED STATES DISTRICT COURT
                          ,FOR THE EASTERN DISTRICT OF MISSOURI                         AUG 1 4 2019
                                                                                       U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                                                                                              ST.LOUIS
IN THE MATTER OF                                 )
                                                 )
THE EXTRADITION OF                               )              ·Cause No. 4:19 MJ 6244 PLC
                                                 )
ADEM KOSTJEREV AC                                )

                                             COMPLAINT
                                           (18 U.S.C. § 3184)

         I, the undersigned Assistant United States Attorney, being duly sworn, state on

information and belief that the following is true and correct:

1.       In this matter, I represent the United States 'in fulfilling its treaty obligations to Bosnia

and Herzegovina.

2.       There is an extradition treaty in force between the United States and Bosnia and ·

Herzegovina, as found in the Treaty between the United States and Servia for the Mutual

Extradition of Fugitives from Justice, U.S.-Yugo, Oct. 25, 1901, 32 Stat. 1890 ("The Treaty").

The Treaty was in force with the former Yugoslavia and, since the dissolution of Yugoslavia, it

has applied to Bosnia and Herzegovina as a successor state.

3.       Pursuant to the Treaty, the Government of Bosnia and Herzegovina has submitted a

formal request through diplomatic channels for the extradition of Adem KOSTJEREVAC

(hereinafter "KOSTJEREVAC").

4.       According to the information provided by the Government of Bosnia and Herzegovina,

Bosnian authorities have charged KOSTJEREVAC, a former member of the BiH military police,

with "war crimes against civilians," based on his alleged repeated, forcible rape of a pregnant

civilian prisoner in the Zvornic municipality in Bosnia during the Bosnian war in 1992. The

Indictment, confirmed on or about April 14, 2015 by the Court of Bosnia and Herzegovina,
     Case: 4:19-mj-06244-PLC Doc. #: 1 Filed: 08/14/19 Page: 2 of 4 PageID #: 2



specifically charges KOSTJEREVAC with acting in violation of international humanitarian law

by breaching Article 3(1) and Article 27 of the Convention Relative to the Protection of Civilian

Persons in Time of War, in violation of Article 142(1) of the Criminal Code of the Socialist

Federal Republic of Yugoslavia ("Yugoslavia"). The charge was committed within the

jurisdiction of the requesting state and remains pending.

5.       A Detention Order for KOSTJEREVAC was entered on or about May 16, 2017, by a

Preliminary Hearing Judge in Bosnia & Herzegovina.

6.       The Indictment and Detention Order for KOSTJEREVAC was issued on the basis of the

following facts.

                a.      In the early 1990s, the former Yugoslavia collapsed, leading to a state of

         war between the country's ethnic groups. One of the constituent republics of Yugoslavia

         was the Socialist Republic of Bosnia and Herzegovina. KOSTJEREVAC was a member

         of the military police and the army of Boshia and Herzegovina.

                b.      During the war and armed conflict in Bosnia and Herzegovina, civilian

         victim "AO," ~ho was three months pregnant at the time, was captured and held as a

         prisoner in the territory of the Zvomik municipality in the basement of a mill in the

         village ofBajrici. AO states that, KOSTJEREVAC-.a former classmate of her husband

         whom she had met prior to the war and recognized as a neighbor-came into her prison

         room multiple times and forcibly raped her. AO has testified numerous times under oath

         about the assaults and has consistently identified KOSTJEREVAC by name and

         description as her assailant.




                                                  2
     Case: 4:19-mj-06244-PLC Doc. #: 1 Filed: 08/14/19 Page: 3 of 4 PageID #: 3



                c.      AO described the first instance of rape with particularity. According to

         AO, KOSTJEREVAC came into her prison in his uniform and armed with a gun and

         rifle. He told her "Now you will see how a Turk fucks," and ordered her to take off her

         clothes, which she did, fearing for her life. KOSTJEREVAC then raped her, while biting

         her and telling her, "there won't be any of you left, not even in Belgrade." According to

         AO, she lost her pregnancy as a result of these sexual assaults.

                d.      Several witnesses, as well as KOSTJEREVAC himself, corroborate AO's

         general account and timeline of being captured and held as a prisoner. Two witnesses

         provided sworn statements that KOSTJEREVAC guarded AO during a period of her

         captivity (and, thus, had access to her). During an FBI interview in 2014, pursuant to a

         Letter Rogatory to the United States requesting international legal assistance,

         KOSTJEREV AC denied guarding AO but confirmed that she was married to a former

         "school buddy" of his, and was captured and held as a prisoner during the war. He

         denied meeting her before the war, but acknowledged seeing her on one occasion when

         she was captive in the village ofBajrici, consistent with AO's account. He

         acknowledged seeing bruises on her at that time, but denied raping her. He instead

         claimed that he sent her food to eat and said "no" when others said to kill her.

                e.      AO disclosed the rape contemporaneously to one witness, and to others,

         including her family, following her release. According to AO's psychiatric records, she

         has attempted suicide several times since the time of her captivity, and suffers from "sub-

         depressive signs and intrusive fear."

7.       KOSTJEREVAC may be found within the jurisdiction of this court at 8205 Kammerer .


                                                  3
      Case: 4:19-mj-06244-PLC Doc. #: 1 Filed: 08/14/19 Page: 4 of 4 PageID #: 4



A venue, St. Louis, Missouri, 63123.

8.       Tom Heinemann, an attorney in the Office of the Legal Adviser of the U.S. Department

of State, has provided the U.S. Department of Justice with a declaration authenticating a copy of

the diplomatic note by which the request for extradition was made and a copy of the Treaty,

stating that the offenses for which extradition is demanded are provided for by the Treaty, and

confirming that the documents supporting the request for extradition are properly certified by the

principal U.S. diplomatic or consular officer in Bosnia and Herzegovina, in accordance with 18

U.S.C. § 3190, so as to enable them to be received into evidence.

9.       The declaration from the Department of State with its attachments, including a copy of

the diplomatic note from the requesting state, a copy of the relevant Extradition Treaty, and the

certified documents submitted in support of the request (marked collectively as Government's

Exhibit _T) are filed with this complaint and incorporated by reference herein.

10.      KOSTJEREVAC will likely flee ifhe learns of the existence of a warrant for his arrest.

         WHEREFORE, the undersigned requests that a warrant for the arrest of the aforenamed

person be issued in accordance with 18 U.S.C. § 3184 and the extradition treaty between the

United States and Bosnia and Herzegovina, so that the fugitive may be arrested and brought

before this Court to the end that the evidence of c iminal ·   may be heard and considered.

                                                                u/Che-
Sworn to gefore me and subscribed in my presence this I{-day of     $iJffl4 l, 2019, at
 <jf-; t..o"' r I Mt)              .




                                                  4
